UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      20-CR-135 (JMF)
                                                                       :
ALEXANDER ARGUEDAS et al.,                                             :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court has received the Government’s letter of July 1, 2021, indicating counsel’s
belief that there is no need for a conference at this time. The Court agrees as to most of the
remaining Defendants, but it will hold a conference on July 14, 2021, at 11 a.m. (note that this is
one day after the previously scheduled conference) with respect to Defendants Alexander
Arguedas and Andre Curry. The conference will be held with respect to Curry to address his
pending motion. The conference will be held with respect to Arguedas to address a letter from
the Defendant, dated June 6, 2021, that the Court just received, a copy of which will be sent to
defense counsel and otherwise filed and maintained under seal.

        The remaining Defendants need not appear at the July 14, 2021 conference. All
remaining Defendants, however, shall appear for a pretrial conference on September 13, 2021,
at 3 p.m. Unless and until the Court orders otherwise, that conference will be held in person in
Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New York, New York
10007.

       The Court excludes time under the Speedy Trial Act between today and September 13,
2021, for the reasons stated in the Government’s letter of July 1, 2021, and in view of the
pending motions.

        SO ORDERED.

Dated: July 2, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
